EXHIBIT 10.2

SHAREHOLDER VOTING AGREEMENT




THIS SHAREHOLDER VOTING AGREEMENT, dated as of November 11, 2014 (this "Voting
Agreement"), is between UP Scientech Materials Corp. ("UP Scientech"), and
Robert H. Miller, Maria C. Maz, the Thomas and Mario Miller Family Irrevocable
Trust U/A/D 12/01/2009 and the Tarija Foundation (each a "Shareholder" and
collectively, the "Shareholders").




WITNESSETH:




Whereas UP Scientech and Abakan Inc. (“Abakan”) have entered into a Letter
Agreement (“Letter Agreement”) of even date, pursuant to which, UP Scientech
shall enter into a share subscription agreement (“SSA”), a Sales Agency
Agreement and acquire the right to participate with Abakan in certain additional
joint venture transactions as detailed in said Letter Agreement; and




Whereas, the Shareholders, individually or as trustees or custodians, subsequent
to the closing of the SSA, shall be the beneficial owners of twenty four million
one hundred and twenty thousand (24,120,000) shares or collectively in excess of
thirty five percent (35%) of the issued and outstanding voting shares of
Abakan's common stock (such shares, along with all other shares of capital stock
of Abakan acquired by each Shareholder subsequent to the date hereof, are
referred to herein collectively as the "Subject Shares"); and




Whereas, as a condition of entering into the Letter Agreement, UP Scientech has
requested that the Shareholders agree, and the Shareholders have agreed, among
other things, to vote and commit the Subject Shares upon the terms and subject
to the conditions set forth herein.




Now, therefore, in consideration of the premises and the mutual representations,
agreements and covenants hereinafter set forth, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:




1.

Agreement.




(a)

The Shareholders agree to vote the Subject Shares, during the period between the
date hereof and the Expiration Date (as defined hereinafter), at any special or
annual meeting of the shareholders, in favor of electing an individual nominated
by UP Scientech to Abakan’s board of directors.




(b)        Prior to the Expiration Date, the Shareholders shall not enter into
any agreement or understanding with any person to vote or give instructions in
any manner inconsistent with the preceding paragraph (a).




(c)

The Shareholders shall not vote, sell, deal in, assign, pledge, transfer or
encumber in any manner whatsoever any of the Subject Shares, except; 1) the
Subject Shares may be sold to third parties bound to the terms and conditions
similar to those agreed herein; and 2) the Thomas and Mario Miller Family Trust
and the Tarija Foundation are allowed to sell up to a maximum of 100,000 Subject
Shares per quarter. in the public market in accordance with the rules and
regulations of the United States Securities Act of 1993, as amended.




(d)         Each Shareholder will agree to such other terms and conditions, if
any, as may be requested by any underwriter of the Subject Shares or required by
any securities regulatory authority having jurisdiction over Abakan, that do not
conflict with this Voting Agreement.

 



--------------------------------------------------------------------------------









(e)        No person executing this Voting Agreement who is or becomes prior to
the Expiration Date a director of Abakan, or any successor thereof, makes any
agreement or understanding herein in his or her capacity as such director. Each
Shareholder signs solely in his or her capacity as the owner, trustee or
custodian of the Subject Shares.




2.            Representations and Warranties of the Shareholders. Each Holder
hereby represents andwarrants to UP Scientech, severally and not jointly, that:




(a)        this Voting Agreement has been duly executed and delivered by each
Shareholder and is the legal, valid and binding obligation of and fully
enforceable in accordance with its terms against such Shareholder;




(b)        no consent of any governmental entity, beneficiary, co-trustee or
other person is necessary for the execution, delivery and performance of this
Voting Agreement by each Shareholder;




(c)        subsequent to the closing of the SSA, the Shareholders shall be the
beneficial owners of twenty four million one hundred and twenty thousand
(24,120,000) shares or collectively in excess of thirty five percent (35%) of
the issued and outstanding voting shares of Abakan's common stock;




(d)

each Shareholder shall own the Subject Shares free and clear of any encumbrance
other than this Voting Agreement and does not own, directly or indirectly, any
other shares of Abakan's common stock or any option, warrant or other right to
acquire any shares of Abakan's common stock;




(e)        each Shareholder shall have the power and right to vote all of the
Subject Shares;




(f)        except as provided herein, each Shareholder has not (i) granted any
power-of-attorney or other authorization or interest with respect to any of the
Subject Shares, (ii) deposited any of the Subject Shares into a voting trust, or
(iii) entered into any prior voting agreement or other arrangement with respect
to any of the Subject Shares; and




(g)

the execution, delivery and performance of this Voting Agreement by the
Shareholders does not and will not result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Shareholders are subject, or its
constitutional documents in case of any Shareholder being a trust or foundation.




3.            Covenants of the Shareholders. Each Shareholder hereby agrees and
covenants that during the period between the date hereof and the Expiration
Date, any shares of capital stock of Abakan (including, without limitation,
Abakan's common stock) that any Shareholder purchases or with respect to which
such Shareholder otherwise acquires beneficial ownership (including by reason of
stock dividends, split-ups, recapitalizations, combinations, exchanges of shares
or the like) shall be considered Subject Shares and subject to each of the terms
and conditions of this Voting Agreement;




4.            Expiration Date. This Voting Agreement to vote in favor for the
election of UP Scientech’s nominee to Abakan’s board of directors at any annual
or special meeting called for the purpose of electing directors shall expire on
the earliest of (a) the expiration of the three (3) year commitment to so vote
commencing on the date the nominee of UP Scientech is appointed as a director of
Abakan; and (b) the date on which UP Scientech’s ownership of Abakan falls below
six percent (6%) on a fully diluted basis (such earliest date being referred to
herein as the "Expiration Date").











--------------------------------------------------------------------------------

5.            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, telecopy or
by registered or certified mail (postage prepaid, return receipt requested) or
by overnight courier to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 6):




UP Scientech Materials Corp.

No. 5-3, Jianguo Rd.

Guanyin Township

Taoyuan County 32844

Taiwan R.O.C.




Shareholders




Robert H. Miller

4801 Alhambra Circle

Coral Gables, Florida 33146




Maria C. Maz

4801 Alhambra Circle

Coral Gables, Florida 33146




Thomas and Mario Miller Irrevocable Family Trust U/A/D 12/01/2009

3757 Heron Ridge Lane,

Westin, Florida, 33331




Tarija Foundation

4527 West 10th Avenue

Vancouver, British Columbia V6R 2J2




6.            Amendments; No Waivers.




(a)          Any provision of this Voting Agreement may be amended or waived
prior to the Expiration Date if, and only if, such amendment or waiver is in
writing and signed, in the case of an amendment, by UP Scientech and each of the
Shareholders or in the case of a waiver, by the party or parties against whom
the waiver is to be effective.




(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.




7.            Expenses. All costs and expenses incurred in connection with the
preparation and furtherance of this Voting Agreement shall be paid by the party
or parties incurring such cost or expense.




8.            Successors and Assigns. The provisions of this Voting Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Voting
Agreement without the prior written consent of the other parties hereto.








--------------------------------------------------------------------------------

9.        Non-Survival of Representations and Warranties. All representations,
warranties and agreements made by the Shareholders and UP Scientech in this
Voting Agreement shall promptly terminate upon the Expiration Date.




10.        Parties in Interest. Nothing in this Voting Agreement is intended to
provide any rights or remedies to any person other than the parties hereto.




11.            Counterparts. This Voting Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed an original but all of which taken
together shall constitute one and the same agreement.




12.

Governing Law. This Voting Agreement will be construed and enforced in
accordance with and governed by the laws of the State of Florida, without
reference to principles of conflicts of law. Each of the parties consents to the
jurisdiction of the federal courts whose districts encompass any part of the
State of Florida in connection with any dispute arising under this Voting
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of such proceeding in such jurisdictions.




13.

Jury Trial Waiver. EACH PARTY HERETO HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING INSTITUTED BY EITHER OF THEM AGAINST THE OTHER THAT
PERTAINS DIRECTLY OR INDIRECTLY TO THIS VOTING AGREEMENT.




14.        Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Voting Agreement was not
performed in accordance with the terms hereof and that, in addition to any
remedy to which they are entitled at law or in equity, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement and to enforce specifically the terms and provisions of this Voting
Agreement without the need to post a bond or prove special damages.




15.            Interpretation. The descriptive headings contained in this Voting
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Voting Agreement. When a reference
is made in this Voting Agreement to a Section, such reference shall be to a
Section of this Voting Agreement unless otherwise indicated. Whenever the words
"include," "includes" or "including" are used in this Voting Agreement they
shall be deemed to be followed by the words "without limitation."




16.        Entire Agreement. This Voting Agreement and the related irrevocable
proxy constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior written and oral and all
contemporaneous agreements and understandings with respect to the subject matter
hereof. Each party acknowledges and agrees that no other party hereto makes any
representations or warranties, whether express or implied, other than the
express representations and warranties contained herein.




17.

Severability. If any term or other provision of this Voting Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, this Voting
Agreement shall be interpreted and enforceable as if such provision were severed
or limited, but only to the extent necessary to render such provision of this
Voting Agreement enforceable.

















--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Voting
Agreement as of the date first set forth above.




UP SCIENTECH MATERIALS CORP.










/s/ George Chang

By: George Chang

Chairman




Shareholders







ROBERT H. MILLER







/s/ Robert H. Miller

Robert H. Miller







MARIA C. MAZ







/s/ Maria C. Maz

Maria C. Maz







THOMAS AND MARIO FAMILY IRREVOCABLE TRUST U/A/D 12/01/2009







/s/ Dennis Goetz

By: Dennis Goetz

Trustee




TARIJA FOUNDATION










/s/ Robert H. Miller  

By: Robert H. Miller

Trustee






